DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 5/5/2021.

The objections to claims 1, 2, 7, and 10 have been overcome as a result of amendments to each of these claims which correct the informality.

As for Applicant’s arguments regarding the amendments to independent claims 1, 10, and 18 overcoming the art: “The cited art calls for permission settings, MADE BY THE USER and altered based on their likes and usage. The claimed technology involves personality profiles which are altered by self-learning code that learns from users actions with the intent of learning, not from direct commands from user.” (first page of the Remarks); paragraph 180 of Reitan teaches “In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can 

Accordingly, amended independent claims 1, 10, and 18 remain rejected.  The dependent claims remain rejected as well.


Claim Objections
Claim 1 is objected to because of the following informalities: “whereby the User does not determine the personality or have the option to command it to chanqe, whereby the character interface starts with a predetermined personality profile of that of the actual livinq human or animal beinq emulated, whereby, the user does not have the ability to alter the personality profile, however, the profile learns from the user based on the user's actions, inactions, and choices taken via the interactive hardware devices 110A-110D.”  This limitation ends with a period even though the claim continues.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “and wherein the personality profile 106 is a a predetermined programmed personality”.  There is a miswording.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “wherein the personality profile employs predictive modeling to generate a response to the user based at least in part predetermined programming based on the human or animal being virtually emulated”.  Should be --based at least in part on predetermined programming--.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “causing a response based on the predetermined personality profile of the living human or animal being .  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “via the interactive hardware devices 110A-110D”.  There is no antecedent basis for “the interactive hardware devices 110A-110D”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum (US 2018/0253948 A1) in view of Reitan (US 20140063061 A1).

Instant Claim 1: A system in a virtual reality environment, comprising: a computer system;  (“FIG. 1 is a block diagram of a haptically-enabled virtual reality ("VR") system 10 that can implement an embodiment of the present invention.” (Birnbaum, paragraph 10)  The system 10 of Birnbaum corresponds to the computer system of the claim.)

a communication path 226, which connects the computer system 102 to wide area networks and local area networks;  (“System 10 (fig 1) further includes a communication interface 25 that allows system 10 to communicate over the Internet/cloud 50.” (Birnbaum, paragraph 18)  The communication interface 25 of Birnbaum corresponds to the communication path 226 of the claim.)

a display interface 206 connected to the computer system 102 that forwards graphics, textual content, and other data from communication infrastructure 204 for display on a display unit 208;  (“FIG. 3 is an example user interface that receives user settings of permissible haptic parameter ranges in accordance with embodiments of the present invention. UI 300 displays a group 302 of settable haptic parameter ranges that include magnitude, frequency and thermal range.” (Birnbaum, paragraph 35)  The user interface 300 of Birnbaum corresponds to the display unit 208 of the claim.
In addition, processor 12 (Birnbaum, fig 1) corresponds to the display interface 206 and communication infrastructure 204 of the claim.)

an interactive hardware device, wherein the interactive hardware device emulates an living Human or Animal in the virtual reality environment by communicating with software to control direction, speed, movement, response time, duration, frequency, and vibration of the interactive hardware device 110A-110D,  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10)  Haptic suit 13 of Birnbaum corresponds to the interactive hardware device of the claim.  Referring to fig 1 of Birnbaum, haptic suit 13 is in communication with processor 12.
In addition, fig 3 of Birnbaum illustrates emulating a living human.)

whereby the interactive hardware devices 110A-110D include an interface designed by an in-game living human or animal emulated Avatar through commands via voice and in-VR player control mechanisms;  (“Processor 12 (fig 1) can decide what haptic effects are to be played and the order in which the effects are played based on high level parameters. In general, the high level parameters that define a particular haptic effect include magnitude, frequency and duration.” (Birnbaum, paragraph 11)  The above citation from paragraph 35 of Birnbaum teaches the user controlling the haptic feedback.
In addition, fig 3 of Birnbaum illustrates an in-game living human avatar.)

and software residing in the computer system, comprising: an … personality and aesthetics profile, based on 10the actual living human or animal being emulated;  (“Therefore, one embodiment maps permission profiles to individual users.” (Birnbaum, paragraph 20)  The haptic effect permissions 22 of Birnbaum correspond to the personality profile of the claim.
“At 206 (fig 2), incoming haptic parameters (i.e., parameters generated by processor 12 before the range of permitted parameters are considered) that are either in or out of the permitted ranges are modified/filtered based on the permissible ranges.” (Birnbaum, paragraph 31))

and a character interface that emulates a living human, humanoid, robotic, or animal character and is the primary interface for the user to communicate with the computer, wherein the character interface interacts with the user using the interactive hardware device based on the living human or animal being emulated;  (Fig 3 of Birnbaum illustrates a living human being emulated.)

wherein character interface 108 is a predetermined programmed personality profile, based on the actual living human or animal being emulated  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  Therefore, the user of Birnbaum determines the various settings.)

software generated data packages which are triggered by a user's external action via the interactive hardware devices 110A-110D;  (“In one embodiment, the functionality of the flow diagram of FIG. 2 is implemented by software stored in memory or other computer readable or tangible medium, and executed by a processor.” (Birnbaum, paragraph 28))

the personality profile is based at least in part on signals from the 15interactive hardware device,  (“The setting of permissions can include a setup sequence that includes exposing a user to certain haptic effect, then incrementing or decrementing the values of the tested haptic parameter(s). The user can then specify when an undesirable sensation is caused, and the system can determine that all parameter values beyond that one are forbidden from being displayed/rendered.” (Birnbaum, paragraph 27))

wherein the personality profile generates responses to the user by sending signals to the interactive hardware device;  (“Memory 20 (fig 1) stores instructions executed by processor 12, such as operating system instructions. Among the 

and wherein the personality profile 106 is a a predetermined programmed personality, based on the actual living human or animal being emulated, of the character interface  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29)  Therefore, the user of Birnbaum determines the various settings.)

whereby, the personality profile adapts to each user by modifying the response to the user’s inputs via the interactive hardware devices 110A-110D.  (“The setting of permissions can include a setup sequence that includes exposing a user to certain haptic effect, then incrementing or decrementing the values of the tested haptic parameter(s). The user can then specify when an undesirable sensation is caused, and the system can determine that all parameter values beyond that one are forbidden from being displayed/rendered.” (Birnbaum, paragraph 27))

Birnbaum does explicitly not teach the following limitation of this claim:

and software residing in the computer system, comprising: an adaptive self-learning personality and aesthetics profile, based on the actual living human or animal being emulated; …
and, it also learns from and adapts from users action, inaction & choices, not user commands, taken in the VR simulation, whereby the User does not determine the personality or have the option to command it to chanqe, whereby the character interface starts with a predetermined personality profile of that of the actual livinq human or animal beinq emulated, whereby, the user does not have the ability to alter the personality profile, however, the profile learns from the user based on the user's actions, inactions, and choices taken via the interactive hardware devices 110A-110D. …
and, it also learns from and adapts from users actions, inactions, or choices,

In a related field of endeavor, however, Reitan does disclose adaptive, self–learning for an interactive virtual reality environment.

and software residing in the computer system, comprising: an adaptive self-learning personality and aesthetics profile, based on the actual living human or animal being emulated; …
and, it also learns from and adapts from users action, inaction & choices, not user commands, taken in the VR simulation, whereby the User does not determine the personality or have the option to command it to chanqe, whereby the character interface starts with a predetermined personality profile of that of the actual livinq human or animal beinq emulated, whereby, the user does not have the ability to alter the personality profile, however, the profile learns from the user based on the user's actions, inactions, and choices taken via the interactive hardware devices 110A-110D. …
and, it also learns from and adapts from users actions, inactions, or choices,  (“In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can implement scoring criteria to improve the manner in which it responds to a given input or event until a desired standard is achieved.” (Reitan, paragraph 180)  The permissions module 22 of Birnbaum may also utilize self-learning in order to achieve a set of permissions desirable to a particular user, similar to Reitan’s use of self-learning.)




Instant Claim 2: The system of claim 1, wherein the interactive hardware device is configured to 20emulate at least one of a prosthetic limb tool, a human, an animal and a machine.  (Referring to fig 1 of Birnbaum, the haptic suit 13 emulates a machine since haptic suit 13 contains electronic circuitry.)


Instant Claim 3: The system of claim 1, wherein the interactive hardware device is an adult entertainment doll 110G.  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, fig 10)  Therefore, haptic suit 13 of Birnbaum may be any of a variety of objects, including a doll.)


Instant Claim 4: The system of claim 1, wherein the interactive hardware device is at least one of a vest and a body suit worn by the user,  (“System 10 (fig 1) includes a headset 11 and a wearable jacket/vest/full body suit 13 (referred to as "haptic suit" 13).” (Birnbaum, paragraph 10))

and is configured to apply pressure to locations on the user's body in response to signals from the virtual living human or animal emulated avatar generated by the personality profile.  (“Haptic output device 18 (fig 1) may also be a device such as an electrostatic friction ("ESF") device or an ultrasonic surface friction ("USF") device, or a device that induces acoustic radiation pressure with an ultrasonic haptic transducer.” (Birnbaum, paragraph 15))


Instant Claim 5: The system of claim 1, wherein the interactive hardware device further comprises a movable component for interacting with physical objects in proximity to the user.  (“Although shown in FIG. 1 as a vest, haptic suit 13 in other embodiments can be configured to contact any and all areas of a user's body, and may include other discrete elements for contacting other areas of the body. System 10, instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10))


Instant Claim 6: The system of claim 1, further comprising a sensor for transferring images of the 10user's environment for use in the virtual reality environment.  (“Sensor 28 (fig 1) can be any device, such as, but not limited to, … a camera,” (Birnbaum, paragraph 17))


Instant Claim 7: The system of claim 1, wherein the virtual reality environment emulates at least one of a military or police action, an underwater environment, a human interaction situation, an industrial environment, an aerospace 15environment, and, medical procedure or medical/veterinary treatment, including mental health.  (“Some VR system, in addition to audio sensory information, include advanced haptic systems which provide tactile information, generally known as force feedback or haptic feedback, particularly for medical, gaming and military applications.” (Birnbaum, paragraph 4))


Instant Claim 8: The system of claim 1, wherein the personality profile employs predictive modeling to generate a response to the user based at least in part on previous actions, inaction or choices taken by the user.  (“In one or more embodiments, a self-adaptive network can be embedded into any one of interactive elements 230 (fig 2A). This facilitates making interactive elements 230 being capable of being trained to perform an action and to implement self-learning so that the interactive element 230 can implement scoring criteria to improve the manner in which it responds to a given input or event until a desired standard is achieved.” (Reitan, paragraph 180)  Self-learning is the process of generating responses to the user based on previous inputs by the user.)


Instant Claim 9: The system of claim 1, wherein the personality profile emulates non-logical characteristics despite user commands to the contrary, to include at least one of hesitation in response to user commands, physical resistance to user inputs, and a refusal to respond to user commands; and wherein the personality profile alternatively emulates logical characteristics in line with the living human or animal being emulated.  (When the adaptive self-learning technique of Reitan is incorporated into Birnbaum, it would be obvious that if the user resists a certain haptic feedback, then the permissions module 22 would learn to not permit such a haptic response.)


Instant Claim 10: A system in a virtual reality environment for adult entertainment,  (“Some VR system, in addition to audio sensory information, include advanced haptic systems which provide tactile information, generally known as force feedback or haptic feedback, particularly for medical, gaming and military applications.” (Birnbaum, paragraph 4)  Therefore, almost any type of virtual reality environment is configurable.)

comprising: a computer system; a communication path 226, which connects computer system 102 to wide area networks and local area networks; a display interface 206 that forwards graphics, textual content, and other data from communication infrastructure 204 for display on a display unit 208;  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

a sensor for transferring images of the user’s environment for use in the virtual reality environment;  (“Sensor 28 (fig 1) can be any device, such as, but not limited to, … a camera,” (Birnbaum, paragraph 17))

the computer system 102 also includes a communications interface 224, which allows software and data to be transferred between the computer system 102 and external devices;  (“System 10 (fig 1) further includes a communication interface 25 that allows system 10 to communicate over the Internet/cloud 50.” (Birnbaum, paragraph 18)  The communication interface 25 of Birnbaum corresponds to the communications interface 224 of the claim.)

an interactive hardware device, wherein the interactive hardware device emulates a living human or animal in the virtual reality environment and has a movable component for interacting with physical objects in proximity to the user;  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, fig 10)  Therefore, haptic suit 13 of Birnbaum may be any of a variety of objects.)

software residing in the computer system, comprising: an adaptive self-learning personality profile, based on a predetermined set of parameters and which only adapts based on the user’s actions, inactions and choices taken via the interactive hardware devices 110A-110D, whereby the personality profile is not determined, controlled, or altered by user commands; and a living human or animal emulated character interface, wherein the character interface interacts with the user using the interactive hardware device based on the personality profile, wherein the character interface 108 is a predetermined programmed personality profile, and acts based on the actual living human or animal being emulated and, it also learns from and adapts from users action, inaction and choices, not user commands, taken in the VR simulation, whereby the character interfaces starts with a predetermined personality profile of that of the actual living human or animal being emulated, whereby, the user does not have the ability to alter the personality profile, however, the profile learns from the user based on the user's actions, inactions and choices taken via the interactive hardware devices 110A-110D; wherein the personality profile is based at least in part on signals from the interactive hardware device, wherein the personality profile generates responses to the user by sending signals to the interactive hardware device;  (This portion of claim 10 is substantially included within claim 1, and thus, is rejected under similar rationale.)

and, wherein the interactive hardware device is configured to emulate a living human or animal body part  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  The haptic suit 13 of Birnbaum can instead be a motion wand, emulating the user’s hand.)

and emit smells associated with activities in the virtual reality adult entertainment environment.  (“VR artificially creates sensory experiences, which can include sight, touch, hearing and smell.” (Birnbaum, paragraph 3))


Instant Claim 11: The system of claim 10, wherein the interactive hardware device is configured to emulate a living human or animal or body part therein.  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10)  The haptic suit 13 of Birnbaum can instead be a motion wand, emulating the user’s hand.)


Instant Claim 13: (Claim 13 is substantially identical to claim 4, and thus, is rejected under similar rationale.)


Instant Claim 14: The system of claim 10, wherein the movable component is configured for haptic and tactile interaction with physical objects in proximity to the user.  (Haptic suit 13 of Birnbaum may be any of a variety of objects with movable components.)


Instant Claim 15: The system of claim 10, wherein the sensor for transferring images of the user’s environment for use in the virtual reality environment is a LIDAR scanner.  (Although Birnbaum does not explicitly teach that sensor 28 may be a LIDAR scanner, such is well known and an obvious selection.)


Instant Claim 16: The system of claim 10, wherein the personality profile employs predictive modeling to generate a response to the user based at least in part predetermined programming based on the human or animal being virtually emulated.  (“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29))


Instant Claim 17: (Claim 17 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 18: A method of treating a psychological, psychiatric, or medical disorder or simulation for surgical training by providing a virtual reality experience to a user, comprising: generating, by a computer system operating software, an interactive virtual environment using one or more visual, aural, and physical interactive hardware devices;  (Method claim 18 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, this portion of claim 18 is similarly rejected under the same rationale as applied above with respect to the substantially identical portion of apparatus claim 1.)

receiving, by the computer system, signals such as voice commands, mouse presses, joystick manipulation, force-feedback signals  (“System 10 (fig 1), instead of being worn by the user, can also be held by the user, such as a gamepad, motion wand, etc.” (Birnbaum, paragraph 10))

from the user causing a response based on the predetermined personality profile of the living human or animal being emulated,  (“Therefore, one embodiment maps permission profiles to individual users.” (Birnbaum, paragraph 20)  The haptic effect permissions 22 of Birnbaum correspond to the personality profile of the claim.
“At 202 (fig 2), system 10 (fig 1) receives haptic permissions settings that specify a set of haptic parameters and/or their ranges. The permissible ranges can be manually entered in a user interface, or can be predetermined or determined via previous user interactions such as a user setting.” (Birnbaum, paragraph 29))

via the interactive hardware devices 110A-110D such as a wearable vest, and a head- and eye- tracking device;  (“System 10 (fig 1) includes a headset 11 and a wearable jacket/vest/full body suit 13 (referred to as "haptic suit" 13).” (Birnbaum, paragraph 10))

generating, by the computer system, commands to the interactive hardware devices 110A-110D based on a predetermined living human or animal emulated personality profile and the user's actions, inactions, or choices, but not commands;  (This portion of claim 1 is substantially included within claim 1, and thus, is rejected under similar rationale.)

selecting a response and sending signals back to the interactive hardware devices 110A-110D;  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10))

generating audio and visual signals for the display unit 208 and sending those commands to the hardware devices at block 510 for use by the user;  (“Haptic suit 13 (fig 1) provides haptic effects in conjunction with the VR immersion experience provided by headset 11.” (Birnbaum, paragraph 10))

and, updating the personality profile based at least in part on signals from the user and a set of preselected preferences.  (This portion of claim 1 is substantially included within claim 1, and thus, is rejected under similar rationale.)


Instant Claim 19: (Claim 19 is substantially identical to claim 9, and thus, is rejected under similar rationale.)


Instant Claim 20: (Claim 20 is substantially included within claim 10, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626